Mr. President, allow me, in the first place, to congratulate you on your election to the high office of President of the thirtieth anniversary session of the General Assembly. We are greeting you as a prominent politician, representative of a country which has been linked with ours by relations of long standing and business-like co-operation. Your election testifies to recognition of you, personally, and that of Luxembourg's constructive efforts on the international forum.
41.	At the same time, we address our assurances of appreciation today to the President of the twenty- ninth regular session and the seventh special session of the General Assembly, the Minister for Foreign Affairs of Algeria, Mr. Abdelaziz Bouteflika. We thank him for his outstanding contribution of work during the two sessions.
42.	Poland is happy to welcome the new Members of the United Nations: the People's Republic of Mozambique, the Republic of Cape Verde and the Democratic Republic of Sao Tome and Principe. The admission of these States to membership in the United Nations is but another confirmation of the fact that the remnants of the colonial epoch are disappearing from the map of the world and our Organization is becoming ever more universal.
43.	Among the newly admitted Member States we miss the Democratic Republic of Viet Nam and the Republic of South Viet Nam, in spite of these two States' applications for admission. By its heroic struggle the people of Viet Nam has proved its steadfast love of freedom and independence. The two Vietnamese States have given ample evidence of their respect for the principles of the Charter of the United Nations, and they are fully qualified to become Members of the Organization. Poland firmly supports the admission of the two Vietnamese States to membership in the United Nations.
44.	The international situation of today is characterized by the gradual growth of the process of detente; more and more Governments are intensifying their efforts to achieve a durable peace and international security. Not only big States, but medium-sized and small alike, are assuming an ever greater role in international life. For lasting peace, security and socioeconomic progress can only be achieved in conditions of detente, peaceful coexistence and equitable and mutually beneficial international co-operation.
45.	The present session revives the memory of two outstanding events of 30 years ago: the victory of the anti-Nazi coalition over fascism, and the establishment of our Organization. Those two events are historically interrelated.
46.	The United Nations was created "to save succeeding generations from the scourge of war". It was established by a collective effort of the peoples that had united to restore and maintain international peace and security. To achieve those goals it was necessary first to conquer fascism and Hitler nazism, which had unleashed the Second World War and indeed trampled under foot all human rights. The teachings of that epoch-making tragedy underlie the foundations of the Charter of the United Nations. Therefore, that Charter's purposes and principles are as lasting and as constantly timely as the memory of the victims of the Second World War is sacred.
47.	If one looks back on the developments of the past 30 years of the United Nations, one can say that it has proven possible to bring closer the implementation of the purposes outlined by the founding fathers of this Organization. From a period of tensions and cold war we turn to detente, which embraces ever new spheres of international relations; we turn to ever broader practical applications of the principles of peaceful coexistence. For the first time in the past 30 years, nowhere in the world is there an open armed conflict among States.
48.	While the arms race has not yet been arrested and the danger of a nuclear war has not been averted, while numerous acute and difficult problems continue to exist and the vestiges of colonialism and neocolonialism must still be eliminated, while detente has not yet reached all the regions, we may say with satisfaction that in the past 30 years we have gone a long way, from war to peace, from cold war to peaceful co-operation.
49.	International developments pose a question before all States as well as before this Organization: what should be the further nature of the processes of detente, what content should they be given and what should be done to accelerate them and make them irreversible?
50.	In order to achieve those goals it is necessary fully to implement the principles of peaceful coexistence, to supplement political detente by military detente and to limit the arms race; it is necessary to build mutual confidence and expand all-round international co-operation. The United Nations must assume an important role in tackling that great task.
51.	May I be allowed in this connexion to dwell upon some conclusions which flow from the recent but already historic Conference on Security and Cooperation in Europe? Indeed, the decisions reached at that Conference are bringing to an end once and for all the post-war period on the European continent and represent a strong foundation for peaceful, friendly and mutually advantageous co-operation among the participating States. The Conference has had an important bearing not only on Europe but also on the entire international situation. Recognizing as we do the close interdependence between peace and security in Europe and peace and security in the world at large, we remain convinced that the greatest contribution Europe can make to the peaceful development of the world is to turn that continent into a region of peace and peaceful co-operation.
52.	In easing tensions in Europe along the line between the two most powerful military and political groupings we thereby contribute to the consolidation of peace and security all over the world; we thus release the energies and resources of European nations for the benefit of their more effective participation in the solution of global problems.
53.	The Final Act of the Helsinki Conference expresses the full support of European States for the United Nations. The Decalogue of principles governing relations between the participating States represents both a reaffirmation and a development of the principles of the Charter of the United Nations as well as of those solemnly proclaimed in the General Assembly's Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV), annex] and the Declaration on the Strengthening of International Security [resolution 2734 (XXV)]. The principles of territorial integrity and inviolability of frontiers, signifying renunciation once and for all of all territorial claims which in the past gave rise to tensions, conflicts and wars, are of fundamental importance for the peaceful future of Europe.
54.	The broad Program in the field of economic relations based on equal rights, as outlined by the Conference on Security and Co-operation in Europe, is part and parcel of European security. Indeed, it should consolidate the material infrastructure of peace. The decisions of the Conference regarding cultural exchanges and other contacts create conditions for strengthening confidence and understanding among nations. The implementation of those decisions should serve to promote noble humanistic values, with due respect for the traditions, customs and laws of every nation.
55.	In the spirit of that Conference, and while it was taking place, an agreement was reached between the Governments of the Polish People's Republic and the Federal Republic of Germany concerning the basis for normalization of their mutual relations, signed at Warsaw on 7 December 1970. The agreement has created foundations for further expanding relations between the two States and is a contribution to strengthening detente in Europe.
56.	The decisions contained in the Final Act of the Helsinki Conference represent a great common victory of all the participants in the Conference, of all the forces favoring peaceful coexistence. We believe also that they bring closer the prospect of establishing an all-European system of collective security.
57.	Poland declared in Helsinki, and now from this world rostrum resolutely reaffirms, its will to participate actively in carrying out the decisions of the Conference and to implement them for the good of our own and other peoples.
58.	We are convinced that the United Nations can become a forum for the universalization of these positive European experiences and their extension to other parts of the world.
59.	Because of the growing spiral of armaments, an urgent task in the present phase of international relations is the intensification of efforts to limit the arms race and embark upon disarmament measures. The present situation, on the one hand, imposes the necessity of seeking substantial progress in the field of disarmament and, on the other, offers possibilities for such progress. The United Nations, as a most important forum for multilateral negotiations, has a special role to play in working out effective measures to contain the arms race and bring progress in the field of disarmament.
60.	Negotiations and agreements between the Soviet Union and the United States, including the Strategic Arms Limitation Talks, are making an important contribution to the cause of international security and disarmament.
61.	The special responsibility of the big Powers for peace and international security in no way diminishes the obligation of the entire international community to promote progress in the sphere of disarmament. Every State, notwithstanding its military and economic potential, can and should make its own contribution to the process of negotiations and constructive disarmament measures. The most suitable forum for discus-sion of these matters, with the participation of all States, ought to be the World Disarmament Conference.
62.	Likewise we attach great importance to the Vienna talks on mutual reduction of armed forces and armaments in Central Europe. They should now enter a more effective phase.
63.	The States of the socialist community have consistently presented in the United Nations a Program of specific undertakings towards disarmament. They include reduction of military budgets of States permanent members of the Security Council by 10 per cent and the utilization of part of the funds thus saved to provide assistance to developing countries; the non-use of force in international relations and permanent prohibition of the use of nuclear weapons; the complete elimination of chemical weapons.
64.	We welcome the submission by the USSR and the United States of America, at the Geneva Conference of the Committee on Disarmament, of draft conventions on the prohibition of military or any other hostile use of environmental modification techniques.
65.	The Soviet initiative, which we support, concerning the conclusion of a treaty on the complete and general prohibition of nuclear-weapons tests meets the stipulations contained inter alia in numerous
United Nations resolutions and in the recent decisions of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries at Lima.
66.	We also led our full support to the new important initiative on the prohibition of the development and manufacture of new types of weapons of mass annihilation, and of new systems of such weapons, submitted in this forum by the Minister for Foreign Affairs of the USSR, Andrei Gromyko [2357th meeting}.
67.	One of the indispensable conditions for reducing and eliminating the risk of a nuclear war is the full effectiveness and universality of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]. We trust that the course and results of the Review Conference of the Parties to that Treaty will contribute to the implementation of those objectives. Similarly, the establishment of nuclear-free zones in different regions of the world would also serve to strengthen the non-proliferation system.
68.	While stressing the positive factors of the world situation, we do not lose sight of the fact that serious tensions still exist in different parts of the world.
69.	In Chile, the Fascist terror continues its criminal work of destruction of the democratic forces of its people.
70.	In the Middle East, although the sound of guns has died down, we do not believe that, short of comprehensive solutions as provided for in the well- known Security Council resolutions, or outside the Geneva Peace Conference, it will be possible to settle the problems of that region. The Arab people of Palestine is still deprived of its own statehood.
71.	With regard to Cyprus, General Assembly resolution 3212 (XXIX) remains unimplemented.
72.	In South Africa, the racist regime pursues its policy of apartheid, recognized by the United Nations as a crime against humanity. It continues its illegal occupation of Namibia.
73.	In Southern Rhodesia, as in the past, the indigenous population remains subjugated to the yoke of racism.
74.	All these are flagrant examples of infringements on the indivisibility of peace and peaceful coexistence, self-determination of peoples and social progress.
75.	The need to fortify our efforts towards the consolidation of a peaceful future for the world makes it imperative also to draw more attention to questions of security in Asia, the greatest continent of the world. A suitable solution for problems arising there could be found, we submit, in the implementation of the Soviet proposal concerning the establishment of a system of collective security on that continent.
76.	Poland believes also that adoption at the present session of a General Assembly resolution on the creation of favorable conditions for converting the armistice in Korea into a durable peace and accelerating the independent and peaceful reunification of Korea would represent a contribution to the solution of the question of Korea and to the further easing of tensions in Asia.
77.	Peace, international security, detente and disarmament are the indispensable prerequisites for the development of all States, for all-round co-operation among them and for the creation of a new, just, international economic order.
78.	Through its active bilateral and multilateral relations Poland is developing international economic co-operation and trade both with States of the socialist community, with which we are closely linked in the framework of the Council for Mutual Economic Assistance, as well as with States with different economic, social and political systems, be they developing or developed. The Government of the Polish People's Republic will also further expand its participation in the work of the economic organizations of the United Nations system.
79.	We believe that the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] and the Declaration and Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] are of paramount importance in building up international economic relations based on new and equitable principles. The recently concluded seventh special session of the General Assembly has likewise been an important forum for debate and constructive decisions.
80.	The reconstruction of international economic relations has become a necessity since the existing mechanisms of international economic co-operation meet neither the interests of the developing countries nor those of the socialist States, and thus no longer conform to the needs of the majority of States Members of this Organization. The new principles and instruments embodied in the decisions of the sixth special session of the General Assembly and in the Charter of Economic Rights and Duties, as well as in the decisions of the seventh special session, should serve the interests of the entire international community; they should provide for the dynamic, economic development of all countries, in particular the developing countries; they should regulate equitable economic co-operation among all States on a non-discriminatory basis and for the mutual benefit of all the parties concerned.
81.	We rest assured that economic development and the elimination of imbalances throughout the world will intensify broad economic co-operation, thereby becoming an important element of consolidation of detente and peace.
82.	Poland owes its independent existence and position in the world to the socialist system. Socialism has generated a dynamic rise in Poland's socio-economic growth. Friendship and alliance with the Soviet Union and with other States of the socialist community have become the corner-stone of our security and have made it possible successfully to solve problems of development in accordance with the principles of fraternal assistance and mutual advantage. New prospects for our development and for the growth of the well-being of the broad masses will be mapped out by the forthcoming seventh Congress of the Polish United Workers' Party.
83.	We also consider the consolidation of peace and security, the irreversible establishment of detente and its extension to new spheres of international life to be a condition for the successful implementation of our own plans to promote the socio-economic development and further improvement of the standards of living of our own people.
84.	Today, the community of socialist States remains the driving force behind the positive transformations in the world. Its constructive policies have an important impact upon the normalization of world relations and the consolidation of international peace and security.
85.	In the social field also there are many issues calling for action. I shall confine myself to two of them.
86.	The first issue is the situation of women in the world. The recent World Conference of the International Women's Year, held at Mexico City in June and July, has listed a number of obstacles hampering the implementation of the rights and legitimate aspirations of women and has defined problems whose solution is still pending. We support the decisions of the Conference and declare ourselves in favour of their constructive implementation, seeing in it an important element of social progress.
87.	The second issue is the question of education for peace. It is in the interest of mankind and its future that the lofty ideals of the Charter of the United Nations be impressed upon the young generations. May I recall in this context the appeal addressed last year, from this very rostrum, by the spokesman of the people of Poland, the First Secretary of the Central Committee of the Polish United Workers' Party, Edward Gierek:
"Let us do everything possible to make the remaining quarter of this century, a century which has seen untold suffering brought upon mankind, an era of peaceful construction and of peace-oriented education."4
88.	The 30-year record of accomplishment of the United Nations comprises the over-all effort of Member States to consolidate international peace and security and to expand all-round, mutually beneficial co-operation among nations. The same purpose is also well served by the dynamic activity of our Secretary- General, Mr. Kurt Waldheim.
89.	It is our sincere hope that in conditions of detente, the United Nations will prove able in the years to come to move further and more effectively towards the full implementation of the purposes and principles of its Charter. Poland, which has always been active in defending the letter and spirit of the Charter, also wishes on this occasion to reiterate emphatically that the road to making the work of this Organization more effective does not lie in the revision of the Charter; it lies in a strict respect for its principles and provisions in the practice of international relations, and through a fuller utilization of the constructive possibilities offered by the Charter. The Charter of the United Nations has successfully stood the test of life and has served in the solution of problems posed by the diversified and complex world of our times.
90.	I wish to assure this Assembly that, as always, the Polish People's Republic will continue to persevere in seeking greater effectiveness for the United Nations, the expansion of all-round international cooperation, acceleration of socio-economic development, detente, international security and peace throughout the world.




